Citation Nr: 0740706	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, and if so, whether service connection 
is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The Board notes that in the March 2005 statement of the case, 
the RO reopened the veteran's claim and then denied 
entitlement to service connection for a psychiatric 
disorder.  As reflected in the characterization of the issues 
on the first page of this decision, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits, 38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Insofar as the determination 
made as to finality herein is consistent with the RO's 
decision and favorable to the veteran, he is not prejudiced 
by the Board's actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

2. In a final rating decision issued in December 1992, the RO 
denied a claim for service connection for a psychiatric 
disorder.

3. Evidence added to the record since the final December 1992 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim. 


3.  A psychiatric disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2. A psychiatric disorder was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

As the Board's decision to reopen the veteran's service 
connection claim herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations with 
regard to reopening of the veteran's claim.

With regard to the merits of the veteran's service connection 
claim, The Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in July 2003, prior 
to the initial unfavorable AOJ decision issued in August 
2003.  Additional VCAA letters were sent in February 2005 and 
March 2005.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in April 2003, July 2003, February 2005, and March 2005 
informed the veteran of the type of evidence necessary to 
establish service connection; how VA would assist him in 
developing his claim; and his and VA's obligations in 
providing such evidence for consideration.  However, only the 
February 2005 and March 2005 notices informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  Failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The pre-adjudicative April 2003 and July 2003 letters 
informed him that additional information or evidence was 
needed to support his claim, asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  
Additionally, subsequent to the February 2005 letter, the 
veteran's claim was readjudicated and a statement of the case 
issued, such that the veteran had opportunity to respond to 
the remedial notice.  For these reasons, the Board concludes 
that the failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the AOJ to the 
veteran advised him of the evidence necessary to establish 
entitlement to a disability rating or an effective date for 
the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical records, Social Security disability records, 
and VA and private treatment records were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the AOJ 
obtained a VA medical opinion with regard to the etiology of 
the veteran's psychiatric disorder, but a full examination 
was not performed.  The Board finds, however, that a current 
VA examination to determine whether the veteran has a 
psychiatric disorder as a result of his military service is 
not necessary to decide his claim.  The veteran's 
contentions, as well as his current psychiatric diagnoses and 
treatment are fully documented in the claims file, which was 
reviewed in its entirety by the VA physician providing the 
opinion.  Thus, the Board concludes that a physical 
examination of the veteran is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision. 
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

A. New and material evidence

In a December 1992 rating decision, the RO determined that a 
psychiatric disorder was not shown in service and denied the 
veteran's claim for service connection for a psychiatric 
disorder.  In December 1992, the veteran was advised of the 
decision and his appellate rights.  In April 1993, the 
veteran filed a notice of disagreement with that decision, 
and a statement of the case was issued.  No substantive 
appeal was filed.  Thereafter, the veteran's application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder was first received in March 2003.  
Consequently, the December 1992 decision is final.  U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
in March 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the December 1992 rating decision, the veteran has 
submitted copies of private treatment records, VA treatment 
records, a letter by Dr. L. G. dated in October 1996, and an 
opinion by Dr. M. C. dated in July 2004.  The treatment 
records and the letter by Dr. L. G. are new, but not 
material, in that they address only the veteran's current 
psychiatric diagnoses and treatment.  However, the statement 
of Dr. M.C. is both new and material as it relates to an 
unestablished fact necessary to support the claim, 
specifically, a nexus between the veteran's psychiatric 
disorder and his military service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder.

B. Service connection 

The veteran contends that he has a psychiatric disorder that 
was aggravated during service.  As such, he contends that 
service connection for a psychiatric disorder is warranted.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that, 
under 38 C.F.R. § 3.384, as in effect August 28, 2006, 
defines the term 'psychosis' to include brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  See 71 Fed. Reg. 42, 
785 (July 28, 2006).  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his May 1974 enlistment 
examination, the veteran indicated he was in good health and 
denied being treated for a mental disorder.  The clinical 
examination conducted at that time was normal, and the 
veteran has submitted no evidence beyond his own contentions 
that shows a psychiatric disorder preexisted service.  
Therefore, the veteran is presumed to have been in sound 
condition upon entry into service.  38 U.S.C.A. § 1111; 
Wagner, supra.   

The veteran's service medical records, to include his 
enlistment and separation examinations, are negative for 
reports of psychiatric disorders.  A June 1976 record reports 
that the veteran was seen for marital difficulties and 
prescribed Mellaril.  However, no diagnosis is of record, and 
there is no ongoing treatment indicated.  
 
Post-service records indicate multiple diagnoses of 
psychiatric disorders.  Records dated between September 1982 
and August 1989 report alcohol dependence, and generalized 
anxiety disorder, along with traits of antisocial personality 
disorder and mixed personality disorder.  In April 1990, 
alcohol dependency and depression were diagnosed.  September 
1992 records reveal hospitalization for chronic alcoholism.  
An August 1993 discharge summary shows diagnoses of alcohol 
dependency, bipolar disorder, and anxiety; and June 1994 
records show a diagnosis of bipolar disorder.  A July 1994 
treatment record indicates dysthymia with recurrent 
depression since 1976.  An October 1994 discharge summary and 
November 1994 examination report diagnoses of recurrent major 
depression and alcohol abuse.  

October 1996 private hospital records show diagnoses of 
alcohol abuse, polysubstance abuse in remission, generalized 
anxiety disorder, and passive-aggressive personality disorder 
with schizoid traits.  An October 1996 opinion by Dr. L. G. 
indicates diagnoses of major depression, recurrent and 
dependent personality disorder, and a history of alcohol 
abuse.  A November 1998 VA treatment record indicates 
symptoms of depression, and a July 1999 record reports a 
diagnosis of bipolar disorder.  

Schizoaffective disorder is diagnosed in a private treatment 
record dated in November 1999.  A VA treatment record from 
July 2001 reports diagnoses of nicotine dependence and 
schizoaffective disorder by history.  September 2001 VA 
treatment records show diagnoses of schizoaffective disorder 
and depression.  VA treatment records dated in April 2002 
show diagnoses of bipolar affective disorder, mixed type with 
psychotic features and benzodiazepine abuse.  An October 2002 
VA treatment record reports psychosis, not otherwise 
specified.  Major depressive episode, substance abuse, 
history of bipolar disorder, and history of schizophrenia 
were noted in a February 2004 VA treatment record.  Bipolar 
disorder mixed with psychotic symptoms, marijuana abuse in 
early remission, and benzodiazepine abuse in partial 
remission are reported in May 2004 and October 2004.  

A July 2004 letter from Dr. M. C. states that the veteran has 
schizoaffective disorder, bipolar type, alcohol dependence in 
full remission, nicotine dependence, and personality 
disorder, not otherwise specified with prominent obsessive-
compulsive borderline and anti-social features.  A September 
2004 record reports anxiety disorder, not otherwise 
specified, bipolar disorder and substance abuse by history, 
while a December 2004 record shows diagnoses of anxiety 
disorder, not otherwise specified, schizoaffective disorder, 
and alcohol abuse.  Records dated from December 2004 to 
January 2005 indicated hospitalization for substance abuse.  
Therefore, although the exact nature of the disorder is 
unclear, based on this evidence, the Board determines that 
the veteran has a currently diagnosed psychiatric disorder.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
psychiatric disorder.  Initially, the Board observes that the 
veteran has had diagnoses of personality disorders and 
related traits, to include antisocial, dependent, mixed, 
passive-aggressive, and obsessive compulsive features.  
Personality disorders are not psychiatric disorders, but are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006).  Therefore, any disability 
resulting from the veteran's personality disorder cannot be 
service-connected.  Id.

The Board first considered whether service connection is 
warranted for a psychiatric disorder on a presumptive basis.  
However, although the record shows that the veteran has had a 
diagnosis of schizoaffective disorder, it fails to show that 
the veteran manifested such psychosis to a degree of 10 
percent within one year following his service discharge in 
August 1976.  As such, presumptive service connection is not 
warranted for a psychiatric disorder.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a psychiatric disorder on a direct basis.  
However, while the veteran has current diagnoses of a 
psychiatric disorder, the record shows no diagnosis of such 
disorder in service or for many years thereafter.  The Board 
notes that a July 1994 treatment record indicates dysthymia 
with recurrent depression since 1976, but that statement 
appears to be based on the veteran's own history and is not 
supported by the record.  

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).   

In the present case, there is a complete lack of evidence 
showing complaint, diagnosis, or treatment of a psychiatric 
disorder of any kind until September 1982.  Therefore, any 
medical opinion or statement based on the veteran's reported 
history of a psychiatric disorder being aggravated or 
incurred in service is not competent.    

As indicated, the first medical evidence of record showing a 
diagnosis of a psychiatric disorder is dated in September 
1982, approximately six years after service discharge.  The 
lapse in time between service and the first complaints and 
diagnoses weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

However, with regard to a nexus between the veteran's 
psychiatric disorder and his service, there are conflicting 
medical opinions of record.  The Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In a July 2004 opinion, Dr. M. C. states that he cannot deny 
but that military service quite possibly could have presented 
the kind of stressors that contribute greatly to the 
exacerbation of prior coping skills and, therefore, produce 
the types of behavior that are being seen currently.  This 
opinion was based on an examination of the veteran, but there 
is no indication that the claims file and the veteran's 
extensive medical history were reviewed.  More important, Dr. 
M. C.'s statement that military service quite possibly could 
have exacerbated prior coping skills appears to be little 
more than speculation.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Further, while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  
Therefore, the Board accords no probative weight to Dr. M. 
C.'s opinion.

In contrast, the July 2005 VA opinion contains a detailed 
overview of the veteran's medical history as contained in the 
claims file.  The VA physician found that it is less likely 
than not that the veteran had a diagnosable psychiatric 
disorder while he was on active duty, noting that the low 
dose of Mellaril for anxiety assistance the veteran was 
prescribed in service would not meet the criteria for a 
psychiatric diagnosis.  The opinion further states that the 
information in the claims file does not support the premise 
that the veteran's current psychiatric disorder is related to 
his service, indicating that the documentation and 
progression of symptoms do not support the opinion that his 
present condition is somehow a progression of a disorder on 
active duty.  Additionally, the opinion indicates that the 
veteran's substance abuse was not aggravated by service.  
Finally, the opinion concludes that the veteran's present 
psychiatric disorders are not caused by or the result of 
active military service.

Therefore, there is no competent medical evidence relating 
the veteran's psychiatric disorder to his active duty 
military service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology and 
aggravation of his psychiatric disorder.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
evidence of a causal nexus between the veteran's psychiatric 
disorder and service, he is not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  Therefore, his claim 
must be denied.


ORDER

New and material evidence having been received, the veteran's 
claim to reopen a claim of entitlement to service connection 
for a psychiatric disorder is granted.

Entitlement to service connection for a psychiatric disorder 
is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


